FILED
                            NOT FOR PUBLICATION                             FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50144

               Plaintiff - Appellee,             D.C. No. 3:08-cr-07050-IEG-1

  v.
                                                 MEMORANDUM *
MAURICE EUNICE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                  Irma E. Gonzalez, Chief District Judge, Presiding

                      Argued and Submitted February 13, 2012
                               Pasadena, California


Before:        FARRIS and W. FLETCHER, Circuit Judges, and KORMAN, Senior
               District Judge.**

       Defendant Maurice Eunice (“Eunice”) appeals the judgment revoking his

supervised release. We affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Edward R. Korman, Senior United States District
Judge for the Eastern District of New York, sitting by designation.
      Eunice, a longtime member of the Hells Angels, was sentenced to 2.5 years

in prison and 3 years of supervised release for his conviction of violent crime in aid

of racketeering. After he served time in prison, his conditions of supervised

release required that he follow the instructions of his probation officer and not

associate with convicted felons. Because of the nature of his conviction, Eunice’s

probation officer further directed that he not associate with any Hells Angels

members or prospects. The probation officer repeatedly discussed these conditions

with Eunice.

      The district court found that Eunice violated his supervised release

conditions by associating with two Hells Angels members and a prospect, one of

whom was a convicted felon. The court revoked Eunice’s supervised release and

sentenced him to another three months in prison, with his remaining 12 months of

supervised release to follow.

      We review supervised release conditions, as well as the district court’s

decision to revoke supervised release, for abuse of discretion. United States v.

Napulou, 593 F.3d 1041, 1044 (9th Cir. 2010); United States v. Verduzco, 330 F.3d

1182, 1184 (9th Cir. 2003). In a sufficiency of the evidence challenge to a

revocation of supervised release, we view the evidence in the light most favorable

to the government and determine whether any rational judge “could have found the


                                           2
essential elements of a violation by a preponderance of the evidence.” United

States v. King, 608 F.3d 1122, 1129 (9th Cir. 2010) (internal quotation marks

omitted).

      Supervised release conditions prohibiting association with convicted felons

or gang members are not impermissibly vague. See id. at 1128-29; United States v.

Vega, 545 F.3d 743, 749-50 (9th Cir. 2008). To avoid the “potentially vague outer

boundaries” of “association,” we have cabined its dictionary definition to exclude

“incidental contacts.” King, 608 F.3d at 1128. Here, the district court found, based

on persuasive evidence, that Eunice’s contacts were not casual and accidental, but

rather were purposeful. We agree. Viewing the evidence in the light most

favorable to the government, a rational judge could conclude that Eunice violated

his supervised release conditions and knew that the Hells Angels member with

whom he spoke was a convicted felon.

      AFFIRMED.




                                         3